t c memo united_states tax_court august v and mary e klaue petitioners v commissioner of internal revenue respondent docket nos filed date lowell v ruen for petitioners sandra veliz for respondent memorandum findings_of_fact and opinion parr judge in two notices of deficiency respondent determined deficiencies in petitioners' federal_income_tax for and in the amounts of dollar_figure and dollar_figure respectively these cases were consolidated for trial briefing and opinion by order of this court dated date unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar unless otherwise indicated references to petitioner are to august v klaue the issues for decision are whether petitioners are entitled to a nonbusiness_bad_debt deduction of dollar_figure in and if so whether they are entitled to a capital_loss_carryover in the amount of dollar_figure in we hold they are to the extent set out below findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petitions in these cases were filed petitioners resided in spokane washington petitioner is a sophisticated businessman and at the time of trial he was chairman of the board_of five corporations which were engaged in banking lumbering and aviation in the mid- 1970's petitioner befriended roger estes estes estes is an ‘respondent determined that for the years at issue certain computational adjustments should be made which would reduce petitioners' itemized_deductions the parties can make these adjustments in their rule computation inventor and in held approximately patents petitioner believed that one of estes' inventions the theratech thermotherapy unit theratech device or the device had potential to be a financial success the theratech device relieved the suffering caused by hemorrhoids without surgery petitioner used the device many times and was impressed with its efficacy and he believed that with proper marketing it could be a moneymaker as the inventor of the device estes held many shares of stock in the theratech co which had the right to manufacture and sell the device on date petitioner entered into a partnership_agreement with estes and created k e associates the partnership the partnership was created to finance a gold- dredging operation in the columbia river on date the partnership borrowed dollar_figure from old national bank the bank and petitioner and estes as individuals and general partners of the partnership executed a promissory note in favor of the bank in that amount estes pledged big_number shares of theratech stock as collateral for the loan petitioner did not pledge any collateral estes authorized the bank to deliver the stock to petitioner if petitioner paid the balance of the loan at the time estes pledged this stock the name of the company was bio-tronics at the time estes pledged the stock it had a value of approximately dollar_figure dollar_figure per share on date petitioner and estes as individuals and general partners of the partnership obtained an additional loan of dollar_figure and executed a promissory note in favor of the bank for dollar_figure this promissory note incorporated the previous promissory note and the additional loan amount on date petitioner and estes returned to the bank and obtained a loan of dollar_figure and executed a promissory note in favor of the bank in their individual and general_partner capacities neither partner pledged any collateral for these loans on date the partnership's loan balance was dollar_figure and it owed the bank dollar_figure of accumulated interest on this date petitioner paid dollar_figure to the bank in full satisfaction of the promissory notes and the bank released the big_number shares of theratech stock to petitioner at the time the bank released the stock it had a value of approximately dollar_figure per share also on this date estes signed a promissory note in favor of petitioner for dollar_figure the note provided for 10-percent interest per annum and payment in full on date and thereafter on demand of holder the partnership ceased all business activities in the collapse of the gold-dredging venture and the transfer of the theratech stock to petitioner in placed estes in financial trouble expecting estes to repay his debt to petitioner by selling the theratech stock petitioner placed the stock in a joint account that he opened with estes at a local securities brokerage petitioner and estes sold the shares in small amounts to maximize its sale value although petitioner knew that estes was experiencing financial difficulty petitioner believed that once the theratech device became a financial success estes would be able to repay the amount petitioner had lent him accordingly rather than attempting to collect the outstanding loan amounts petitioner advanced estes additional sums for which estes signed promissory notes estes signed promissory notes for dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date whenever petitioner advanced sums to estes petitioner or his secretary made a photocopy of the check for his records petitioner provided these additional_amounts because he thought he needed estes to promote the theratech device estes used the money for living_expenses although these additional advances were evidenced by promissory notes signed by estes and were payable on demand only the notes signed during stated an interest rate petitioner and estes never executed any written loan agreements other than the promissory notes on date estes signed new promissory notes to refresh the earlier notes including a note for dollar_figure that estes had borrowed from petitioner in the new promissory notes provided that interest was due from the date of the original loan and that payment was due as of the date of signing or upon demand estes made no payments of either interest or principal on these notes and petitioner made no demand for payment until during the theratech device was being manufactured however the company producing the device was unable to market it in the united_states because of fda restrictions as a result of the marketing problems the theratech stock suffered a precipitous decline in value and was soon trading for much less than dollar_figure per share sometime between and estes received a letter from the beijing pharmaceutical institute in beijing china in china the theratech device was being used experimentally to treat rectal cancer after a high-level chinese government_official used the device and was cured of rectal cancer he offered estes the contract to build the imperial palace hotel although estes knew nothing about building a hotel petitioner and a mutual acquaintance who was an architect did know about such development projects seeing an opportunity to revive estes' debt petitioner estes and the architect went to beijing to investigate the hotel project and the market for the theratech device unfortunately shortly after the party returned to the united_states and before any contracts were signed the architect died no further attempts were made to market the device in china and the theratech stock soon became worthless in petitioner demanded payment on the notes estes however was in the middle of a divorce was without funds and living in the home of a relative and was considering filing for bankruptcy estes transferred the title of his only asset a power boat to petitioner upon the advice of his attorney petitioner decided that it would be futile to make further attempts to collect on the notes petitioners claimed a deduction on their return for a dollar_figure nonbusiness_bad_debt loss and a capital_loss_carryover on their return respondent determined that petitioners were not entitled to the deductions opinion in the notices of deficiency respondent disallowed the losses on the grounds that petitioners failed to establish the amount of the debt and that it became uncollectible during the taxable_year on brief respondent argues that petitioner did not prove that a true debtor-creditor relationship was established between petitioner and estes or substantiate the amounts he transferred to estes the evidence introduced at trial by petitioner shows that he transferred the amounts at issue to estes therefore we do not consider this argument further in deciding these cases respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise see rule a 290_us_111 petitioners must also prove their entitlement to any claimed deduction deductions are a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code see 292_us_435 sec_166 provides that a deduction shall be allowed for any bad_debt that becomes worthless within the taxable_year business bad_debts are deductible as ordinary losses to the extent of a taxpayer's adjusted_basis in the debt see sec_166 nonbusiness bad_debts are treated as losses resulting from the sale_or_exchange of a short-term capital_asset see sec_166 to claim a bad_debt deduction for the amounts advanced to estes petitioner must prove that a bona_fide debt existed between himself and estes and the debt became wholly worthless in no deduction for partial worthlessness of a nonbusiness_debt is allowed see 52_tc_147 a bona_fide debt arises from a debtor-creditor relationship where there is a valid and enforceable obligation to pay a fixed or determinable sum of money see sec_1_166-1 income_tax regs no deduction may be taken for money advanced without a reasonable expectation of repayment see 318_f2d_611 9th cir thus for this court to find that petitioner and estes entered into a valid debtor- creditor relationship petitioner must show that the loans were not contingent and that they were made with a reasonable expectation belief and intention that the advances would be repaid see id contingent debt respondent contends that repayment of the advances was contingent upon the success of the theratech device therefore respondent contends that these advances constitute contingent loans respondent argues that because the theratech device was never financially successful the requisite contingency never occurred and the debts never became bona_fide we disagree respondent confuses contingencies with risk a contingency creates a condition_precedent to the obligation to repay an advance see zimmerman v united_states supra 20_tc_216 affd 213_f2d_438 2d cir the cases cited by respondent are clearly distinguishable in zimmerman v united_states supra the taxpayers had advanced funds to a newly formed medical society the funds were advanced until such time as the organization was financially stable and could repay a portion of the advance to the taxpayer without jeopardizing its existence given that there was no evidence that the contingencies financial stability and ability to repay without jeopardy to the organization ever occurred the court_of_appeals for the ninth circuit held that no bona_fide debt existed in ewing v commissioner supra the taxpayer advanced sums to a ballet company the company's obligation to repay was expressly contingent on its having operating profits citing 18_tc_780 affd per curiam 205_f2d_353 2d cir this court noted that a debt does not arise where the obligation to repay is subject_to a contingency that has not occurred and as the contingency operating profits had not occurred we found that no debt was created see ewing v commissioner supra pincite in the present case there were no express or implicit agreements between the parties that repayment was contingent upon the financial success of the theratech device both petitioner and estes testified that estes was obligated to repay the sums advanced furthermore petitioner recovered as much of the debt as possible therefore we conclude that petitioner's intentions were not the same as those of the taxpayers in the above cases accordingly to the extent that we determine the advances in these cases were loans we do not find that the obligation to repay was contingent upon the success of the theratech device instead we find that the obligation to repay the advances was fixed however there was a sizable risk that estes could not repay the advances unless the device became a financial success bona_fide debt a determination that the obligation to repay is not contingent on some future event does not necessarily mean that the loans are bona_fide debts for purposes of sec_166 it must also be established by petitioners that the loans were made with a reasonable expectation belief and intention that they would be repaid the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness there is any written loan agreement interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay and the parties' records if any reflect the transaction as a loan see 326_us_521 zimmerman v united_states supra the key inquiry 1s not whether certain indicia of a bona_fide loan exist or do not exist but whether the parties actually intended and regarded the transaction as a loan see 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 12_tc_1158 affd per curiam 192_f2d_391 2d cir petitioner's intent can be established from an examination of the facts surrounding the transfers to estes for the reasons listed below we find that petitioner had a reasonable expectation and belief that he would be repaid for transfers he made to estes up to and that these transfers are bona_fide loans transfers made after however are not rather than foreclosing estes' collateral upon the failure of the gold-dredging operation petitioner placed the stock ina joint account as the inventor of the theratech device estes owned many more shares than the big_number shares in the account which had a value of approximately dollar_figure per share at this time therefore although estes considered himself to be in financial trouble he appeared to have financial resources and would be able to repay the advances in addition petitioner who is an experienced businessman had used the theratech device many times and knew from experience that it produced the desired effect on his hemorrhoids thus petitioner's belief at this time that estes would be able to repay and would repay the advances was reasonable however soon after this time the company manufacturing the theratech device encountered serious obstacles in marketing the device petitioner testified that because of these problems the stock traded for about cents per share petitioner knew that estes was dependent upon the financial success of the device and the sale value of the theratech stock to repay his debt although petitioner testified that he loaned estes the additional sums because he thought that he needed estes to promote the device the problems with marketing were not related to promotion according to petitioner's testimony the marketing problems were due to an fda restriction something over which estes had no influence we do not think that an experienced businessman who was aware of estes' financial situation after could have had a reasonable expectation or belief that estes would be able to repay greater indebtedness accordingly we find that the advances made after did not create bona_fide debt amount of the bad_debt the evidence submitted at trial substantiated that petitioner advanced estes dollar_figure dollar_figure of which was to pay estes' debt to the bank for his power boat petitioners claimed a deduction for a bad_debt_loss of dollar_figure on their return for petitioner offered no explanation at trial for the difference in these amounts however on brief petitioners stated that the amount of the debt was reduced for the value of the power boat that estes transferred to petitioner in we have found that only the transfers made before created bona_fide debt accordingly we reduce the pre-1983 bad_debt amount by the value of the transferred power boat which we find had a value of no less than dollar_figure petitioner testified at trial that he placed the big_number shares of stock in a joint account with estes that he expected estes to repay him from the proceeds of the stock sales and that he and estes sold the stock held in the joint account in small amounts to maximize its value evidence was introduced at trial which shows that the stock was sold however petitioner made no reduction in the debt for these sales accordingly we reduce the amount of the pre-1983 bad_debt for the sale proceeds of the big_number shares of theratech stock that were placed in the joint account year of worthlessness petitioner asserts that the loans became worthless in respondent argues that there is no evidence with respect to estes' financial circumstances between and prior years that -- - establishes that the debt had value in and became worthless in that same year we disagree in ascertaining total worthlessness the potential ability to pay has a bearing and we have no evidence that such potential did not exist herein see 27_tc_330 affd 253_f2d_928 3d cir although estes appeared to become insolvent sometime before insolvency would not show the debt was totally worthless see 37_tc_235 an excess of liabilities would show no more than that the debts of estes were probably uncollectible in part see 22_tc_959 it is clear that estes had some assets as in he transferred to petitioner title to his boat which estes testified was his only remaining asset after this transfer petitioner's attorney advised him that further collection activity would be futile accordingly we find that the debt became wholly worthless in to reflect the foregoing decisions will be entered under rule
